Name: Directive 2000/20/EC of the European Parliament and of the Council of 16 May 2000 amending Council Directive 64/432/EEC on animal health problems affecting intra-Community trade in bovine animals and swine
 Type: Directive
 Subject Matter: means of agricultural production;  trade policy;  health
 Date Published: 2000-07-04

 Avis juridique important|32000L0020Directive 2000/20/EC of the European Parliament and of the Council of 16 May 2000 amending Council Directive 64/432/EEC on animal health problems affecting intra-Community trade in bovine animals and swine Official Journal L 163 , 04/07/2000 P. 0035 - 0036Directive 2000/20/EC of the European Parliament and of the Councilof 16 May 2000amending Council Directive 64/432/EEC on animal health problems affecting intra-Community trade in bovine animals and swineTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 37 and 152(4)(b) thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the Economic and Social Committee(1),Following consultation of the Committee of the Regions,Acting in accordance with the procedure laid down in Article 251 of the Treaty(2),Whereas:(1) Directive 64/432/EEC(3) has been amended and updated by Directive 97/12/EC(4) and by Directive 98/46/EC(5).(2) Problems concerning the implementation of Directive 64/432/EEC as amended by the two aforementioned Directives require transitional measures to avoid disturbances in trade in live animals of the bovine and porcine species.(3) Moreover, Directive 64/432/EEC and Council Regulation (EC) No 820/97 of 21 April 1997 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products(6) refer to the creation of computer databases, inter alia for bovine animals, to store information on animals and their movements.(4) Problems have been encountered with the application of the animal health conditions and in particular in relation to the link with the identification and registration of animals.(5) Directive 64/432/EEC is to be amended to ensure consistency of Community rules and to allow the Commission to adopt transitional measures allowing the Member States to adapt to the new trade conditions.(6) As a result, it is appropriate to delay the entry into force of certain provisions in the said Directive.(7) The measures necessary for the implementation of this Directive should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(7),HAVE ADOPTED THIS DIRECTIVE:Article 1Directive 64/432/EEC is hereby amended as follows:1. the following point shall be added to Article 6(2):"(e) until 31 December 2000, not be subject to the test requirements laid down in (a) or (b) in the case of bovine animals aged less than 30 months intended for meat production which:- come from a beef holding officially tuberculosis-free and officially brucellosis-free,- are accompanied by an animal health certificate with paragraph 7 in Section A of Annex F Model 1 duly completed,- remain under supervision until their slaughter,- have not come into contact during transport with bovine animals not coming from herds officially free from those diseases,and provided that:- these arrangements are restricted to trade between Member States or regions of Member States with the same health status with regard to tuberculosis or brucellosis,- the Member State of destination takes all necessary measures to avoid any contamination of indigenous herds,- the Member States put in place a proper system of random sampling, inspections and controls designed to ensure the efficient implementation of these rules,- the Commission monitors the proper operation of this Directive so as to ensure that Member States comply fully with the rules;";2. in the second subparagraph of Article 6(3), "31 December 1999" shall be replaced by "31 December 2000";3. the following paragraph shall be added to Article 16:"3. Where necessary to facilitate the changeover to the new arrangements provided for in this Directive, the Commission, acting in accordance with the procedure laid down in Article 17a, may adopt transitional measures applicable for a period of not more than two years.";4. Article 17 shall be replaced by the following:"Article 171. The Commission shall be assisted by the Standing Veterinary Committee established by Decision 68/361/EEC (hereinafter referred to as the 'Committee').2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.";5. the following Article shall be inserted:"Article 17a1. The Commission shall be assisted by the Standing Veterinary Committee established by Decision 68/361/EEC (hereinafter referred to as the 'Committee').2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.";6. in Annex A, I, 2, point (c), third indent, the word "or" shall be inserted between points (1) and (2).7. in Annex A, I, 4 and in Annex A, II, 7 point (b) shall be replaced by the following:"(b) each bovine animal is identified in accordance with Community legislation, and";8. the following paragraph shall be added to Annex F, Model 1, Section A:"7. (3) is an animal less than 30 months old intended for meat production originating from a herd which is officially tuberculosis, brucellosis and leukosis free, and is dispatched in accordance with Article 6(2)(e) of Directive 64/432/EEC under licence No ...".Article 21. Member States shall bring into force the laws, regulations or administrative provisions required for compliance with this Directive with effect from 1 December 1999. They shall forthwith inform the Commission thereof.When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by the Member States.2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field governed by this Directive.Article 3This Directive shall enter into force on the day of its publication in the Official Journal of the European Communities.Article 4This Directive is addressed to the Member States.Done at Brussels, 16 May 2000.For the European ParliamentThe PresidentN. FontaineFor the CouncilThe PresidentL. Capoulas Santos(1) OJ C 51, 23.2.2000, p. 31.(2) Opinion of the European Parliament of 16 March 2000 (not yet published in the Official Journal) and Council Decision of 17 April 2000.(3) OJ 121, 29.7.1964, p. 1977/64. Directive as last amended by Directive 98/99/EC (OJ L 358, 31.12.1998, p. 107).(4) OJ L 109, 25.4.1997, p. 1.(5) OJ L 198, 15.7.1998, p. 22.(6) OJ L 117, 7.5.1997, p. 1.(7) OJ L 184, 17.7.1999, p. 23.